Citation Nr: 1510623	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right lower extremity peripheral neuropathy. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for left lower extremity peripheral neuropathy.

4.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to October 1992, June 2008 to June 2009, and October 2009 to October 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The issues of service connection for sleep apnea (on de novo review) and service connection for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2014 statement and on the record at his October 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of whether new and material evidence had been submitted to reopen a claim of right lower extremity peripheral neuropathy.

2.  In a September 2014 statement and on the record at his October 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of whether new and material evidence had been submitted to reopen a claim of left lower extremity peripheral neuropathy.

3.  An unappealed April 2008 rating decision denied the Veteran service connection for sleep apnea based, essentially, on the finding that there was no evidence that the Veteran's sleep apnea was incurred in or related to the Veteran's service.

4.  Evidence received since the April 2008 rating decision includes the Veteran's presumed credible statement that did not have sleep apnea symptoms prior to service and had onset of symptoms during service; it relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of whether new and material evidence has been received to reopen a claim of service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the issue of whether new and material evidence has been received to reopen a claim of service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  New and material evidence has been received since the April 2008 rating decision, and the matter of service connection for sleep apnea may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

A May 2010 rating decision denied to reopen the claims of service connection for peripheral neuropathy of the right and left lower extremity, and in April 2013 the Veteran perfected an appeal as to those issues.  In a September 2014 statement and on the record at his October 2014 Board hearing, the Veteran requested withdrawal of these appeals.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeals, and they are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in this case.  However, as this decision grants that portion of the claim that is being addressed (reopens the claim) there is no need to belabor the impact of the VCAA on this matter, as any VCAA-mandated notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has endorsed a low threshold standard for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A September 2003 rating decision denied the Veteran's original claim of service connection for sleep apnea based essentially on findings that there was no evidence of a diagnosis of sleep apnea in the record.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  An April 2008 rating decision reopened the claim based on a finding of a current diagnosis, but continued the denial finding there was no evidence that the Veteran's sleep apnea is related to service.  That rating decision was also unappealed, and it is the last final decision in the matter. No new and material evidence was received within a year of the April 2008 decision.  Hence, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

Evidence of record at the time of the last final April 2008 rating decision included the Veteran's service treatment records (STRs), private treatment records from Beth Israel Hospital showing a diagnosis of sleep apnea, statements by the Veteran asserting that his sleep apnea was incurred during his first period of service due to lack of sleep, and several lay statements noting that the Veteran snores loudly and has difficulty sleeping. 

Evidence received since the April 2008 rating decision includes statements by the Veteran noting that he never snored prior to service, but that during his first period of service, he began to snore loudly and would have arguments with his roommate about his snoring. 

As the claim was previously denied based on finding that there was no evidence that the Veterans sleep apnea was incurred in or otherwise related to service, for evidence to be new and material, it must relate to such unestablished fact (i.e., it must tend to show that sleep apnea may somehow be related to service).

Reviewing the additional evidence received since the April 2008 rating decision, the Board finds that it is both new and material.  The Veteran's statements (which must be considered credible for the purpose of reopening) indicate that he did not snore prior to service and place the onset of his snoring during service which suggests that his sleep apnea was incurred in service.  The assertions of in-service incurrence and continuity of symptomatology relate to an unestablished fact necessary to substantiate the claims.  Shade, supra.  Hence, the new evidence shows that his sleep apnea may be related to service, and particularly in light of the "low threshold" standard under Shade, raises a possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for sleep apnea may be reopened. 


ORDER

The issue of whether new and material evidence has been received to reopen a claim of right lower extremity peripheral neuropathy is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of right lower extremity peripheral neuropathy is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran was afforded a VA sleep apnea examination in December 2011.  The examiner diagnosed obstructive sleep apnea, but did not opine whether such was related to or had its onset during the Veteran's service.  The Board also recognizes that the Veteran is service connected for restrictive lung disease.  As there is no medical opinion addressing whether the Veteran's sleep apnea is related to service or another service-connected disability, and given the Veteran's contentions that he began snoring in service, a medical advisory opinion as to the nature and etiology of the Veteran's sleep apnea is necessary. 

With respect to the Veteran's claim of service connection for a right wrist disability, the Veteran's September 1988 entrance examination and report of medical history indicate that the Veteran reported fracturing his right wrist; the examiner seems to note the fracture occurred 6 years ago and that the Veteran had no sequelae.  The Veteran did not report any wrist problems on his August 2008 pre-deployment examination at the start of his second period of service.  A March 2009 in-service X-ray report found "No acute fracture or dislocation.  Lunotriquetral coalition with osseous fusion.  This is a development fusion of these carpal bones.  Old ulnar styloid and tip fracture.  The ulnar styloid is impacted and level with the ulnar tip.  There is non-union of the ulnar styloid fracture.  The lunotriquetral coalition and old distal ulnar fracture predispose to insult to the triangular fibrocartilage complex (TFCC) and the extensor capri ulnaris tendon."  On June 2009 post-deployment report and examination, the Veteran reported that he had experienced wrist pain in service and the examiner noted that this was "ok now."

An August 2009 VA treatment record notes the Veteran sought treatment for right wrist pain and reported onset 6 months prior as well as an earlier fracture in 2000 (notably, this would appear to be a different fracture from the fracture noted on his September 1998 entrance examination occurring around 1982).  X-rays showed "no acute fracture-dislocation. Incomplete osseous fusion at the level of the ulnar styloid and distal metaphysis of the ulna consistent with previous fracture.  Well circumscribed lucencies distal ulna which may represent small cysts or chondral lesion.  Osteoarthritis of the distal radial ulnar joint.  The carpal coalition lunotriquetral joint."  A September 2009 VA treatment record shows the Veteran sought treatment for right wrist pain with a history of ulnar fracture in 2000, with distal radioulnar osteoarthritis and possible TFCC injury. 

The Board notes VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 (West 2014), the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304 (2014).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089 , 196 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993).

It is unclear whether the Veteran's current right wrist disabilities (osteoarthritis and possible TFCC injury) are the result of a pre-existing fracture or have a separate etiology which may be related to service.  There is no medical opinion addressing these questions and thus, remand for a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify all medical providers (VA and private) from whom he has sought treatment for his sleep apnea and/or right wrist disabilities (specifically including for any treatment for right wrist fractures around 1982 and/or 2000) and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

2.  Obtain all of the Veteran's VA treatment records which have not yet been associated with the record, including records from the East Orange, New Jersey, VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

3.  Thereafter, please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed obstructive sleep apnea.  Any indicated tests should be accomplished.  The examiner should review the claims folder, specifically to include all lay statements of record, in connection with the examination.

The examiner is asked to respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that current sleep apnea had its onset in or is otherwise causally related to the Veteran's service?  The examiner should consider, and discuss as necessary, the Veteran's statements that he never snored prior to service, but that during his first period of service, he began to snore loudly and would have arguments with his roommate about his snoring.

b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea was caused by his service-connected restrictive lung disease?

c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea was aggravated by his service-connected restrictive lung disease?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5.  Please also schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current right wrist disabilities.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  For purposes of the examination, the examiner should take as fact that the Veteran fractured his right wrist prior to service (his period of service began in 1988).

The examiner is asked to address the following:

a) Please identify, by medical diagnosis, any right wrist disability found.  Please reconcile such findings with the August 2009 VA treatment record noting osteoarthritis and possible TFCC injury.

b). Is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing right wrist fracture underwent a permanent (as opposed to temporary) increase in severity during any period of active service?  Please note the Veteran's periods of service from October 1988 to October 1992, June 2008 to June 2009, and October 2009 to October 2010.  Please consider and discuss as necessary March, August and September 2009 in-service treatment reports noting complaints of wrist pain and X-rays revealing right wrist arthritis. 

c). If it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during any period of active service, is it clear and unmistakable (obvious, manifest, or undebatable) that that the increase in severity during that period of service was due to the natural progress of the disease?

d) If the Veteran's right wrist fracture was not clearly and unmistakably aggravated by service, is it at least as likely as not (a 50 percent change or greater) that any right wrist disability had its onset in, or is otherwise related to the Veteran's active service?

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resorting to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

6.  The AOJ should then readjudicate the claims remaining on appeal.  If the benefits sought remain denied, the AOJ must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


